Title: To Thomas Jefferson from Albert Gallatin, 5 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir,
                     Treasury Department December 5th. 1804
                  
                  You were pleased to approve a proposition respecting the Marine Hospital at Charleston contained in the letter of the Collector of that port, dated 9th. June 1802, of which a copy is enclosed. A letter authorizing him to accept the offer of the Corporation was accordingly written to him on the 29th. of the same month. But that body altered their opinion, and the Hospital was continued on the former footing, but placed under more severe restrictions as to the rules of admission. It appears that a strict adherence to these has at last induced the corporation to renew the proposal; and I have the honor to submit to your consideration the Collector’s letter to that effect. The same reasons which had induced a recommendation of that plan continue to operate; the expence of the Hospital being still larger than the receipts of Charleston, whilst complaints are also made that sufficient relief is not afforded.—
                  I have the honor to be, with great respect, Sir, Your obedt. Servant
                  
                     Albert Gallatin 
                     
                  
               